Citation Nr: 0114375	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  97-28 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include as secondary to service-connected bilateral knee 
disability.

2.  Entitlement to restoration of a 20 percent rating for 
degenerative joint disease of the left knee.

3.  Entitlement to an increased current rating for 
degenerative joint disease of the left knee, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from August 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1996 and August 1997 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Detroit, Michigan.  In August 1997, 
the RO reduced a 20 percent rating for degenerative joint 
disease of the left knee to 10 percent, effective November 1, 
1997.  In October 2000 the Board remanded the case for due 
process considerations.  The case has been returned for 
appellate adjudication.  

By a letter received in October 1995, the veteran indicated 
that he wanted to pursue a claim of entitlement to service 
connection for an acquired psychiatric disorder.  Because the 
matter has not yet been adjudicated by the RO, it is referred 
for its consideration.

It is noted that in July 1998, the veteran's rate of 
compensation payment was reduced to the 10 percent rate, 
effective May 3, 1998, in accordance 38 C.F.R. § 3.665 
(2000).

On substantive appeal in November 2000, the veteran indicated 
that he desired to appear personally before a member of the 
Board.  Such hearing was scheduled to be held in March 2001.  
The veteran however did not appear.  No additional action in 
this regard is warranted.  

The issues of entitlement to an increased current rating for 
degenerative joint disease of the left knee and entitlement 
to service connection for a back disorder, to include as 
secondary to service-connected bilateral knee disability, 
will be addressed after the Order portion of this decision, 
in the remand.



FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim for 
restoration of a 20 percent rating for degenerative joint 
disease of the left knee.

2.  Improvement in the veteran's left knee disability under 
the ordinary conditions of life, had not been demonstrated at 
the time the RO reduced the rating from 20 percent to 10 
percent, effective November 1, 1997.


CONCLUSION OF LAW

The criteria for restoration of a 20 percent rating for 
degenerative joint disease of the left knee, effective 
November 1, 1997, have been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.13, 4.71a, Diagnostic Code 5257 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the rating reduction claim, the Board is satisfied that 
all relevant facts pertaining to this matter have been 
properly and sufficiently developed.  The Board recognizes 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist.  

Despite the change in the law brought about by the VCAA, a 
remand of this issue is not required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  In August 1997, the RO 
provided to the veteran a statement of the case informing him 
of the reasons and bases associated with the reduced rating.  
The veteran has not identified any outstanding evidence for 
consideration.

Thus for this matter, the Board finds that no additional 
notification or development action is required under the 
VCAA.  Hence, it would not be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).

The veteran seeks restoration of a 20 percent rating for the 
left knee disability.  Under the laws administered by the VA, 
disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The basis of disability evaluations is the ability of the 
body to function as a whole, and an evaluation is based upon 
lack of usefulness.  38 C.F.R. § 4.10.  The elements to be 
considered primarily include the reduction in the joint's 
normal excursion of movement on different planes in 
conjunction with factors such as less or more movement than 
normal, weakened movement, incoordination, and swelling or 
instability.  38 C.F.R. §§ 4.40, 4.45.  Painful motion is 
also a factor of disability.  38 C.F.R. § 4.40.  

Slight recurrent subluxation or lateral instability of the 
knee warrants a 10 percent evaluation and moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Flexion of the leg limited to 45 degrees warrants a 10 
percent rating, and flexion limited to 30 degrees warrants a 
20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Extension limited to 5 degrees warrants a noncompensable 
evaluation, to 10 degrees warrants a 10 percent evaluation, 
and extension limited to 15 degrees warrants a 20 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

In rating reduction cases, regardless of the rating level or 
the length of time during which the rating has been in 
effect, 38 C.F.R. §§ 4.1, 4.2, 4.10. and 4.13 are of primary 
concern.  In relevant part, 38 C.F.R. § 4.1 provides that it 
is essential, both in the examination and in the evaluation 
of the disability, that each disability be viewed in relation 
to its history.  Similarly, 38 C.F.R. § 4.2, provides that it 
is the responsibility of the rating specialist to interpret a 
report of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current ratings may accurately reflect the elements 
of the disability present.  Moreover, 38 C.F.R. § 4.13 
provides that when any change in evaluation is to be made, 
the rating agency should assure itself that there has been an 
actual change in the condition, for better or worse, and not 
merely a difference in the thoroughness of the examination or 
in the use of descriptive terms.

In this case, by a September 1995 rating determination, the 
RO granted service connection for degenerative joint disease 
of the left knee, rated as 20 percent disabling, effective 
from June 7, 1995.  That determination was based on the 
evidence then of record, including an August 1995 VA 
examination report where the veteran complained of a 12 year 
period of increasing pain of the left knee, with swelling and 
buckling.  The pain was reportedly aggravated by prolonged 
walking, standing or sitting.  Clinical findings demonstrated 
infrapatellar fullness with increased tenderness on motion, 
slight popping, and positive crepitation.  Range of motion 
tests showed left knee flexion to 130 degrees and extension 
to +3 degrees.  Collateral ligaments were intact, and 
McMurray's and Lockman's tests were negative.  X-rays showed 
minimal degenerative intra-articular joint disease of the 
left knee.  Otherwise, findings were normal.  The diagnosis 
was chronic progressive left knee arthralgia with 
intermittent swelling and near instability, probably 
secondary to compensatory gait abnormalities, and probable 
patellofemoral dysfunctional syndrome.  

By a written letter dated in November 1995, the veteran 
disagreed with the assigned evaluation.  He however failed to 
appear for several scheduled examinations.  In January 1997, 
the veteran asked to be rescheduled for a VA examination.  

On VA examination in May 1997, the veteran stated that the 
left knee was painful and that he experienced swelling and 
buckling of the knee.  He also reported taking Darvocet for 
pain.  Objective findings revealed no deformity, swelling, or 
other impairment of the left knee.  Range of motion tests 
showed flexion to about 130 degrees and extension to about 
zero.  X-rays did not reveal degenerative arthritis of the 
knee joints, but all the soft tissue injuries and scars could 
not be ruled out.  The radiologist suggested a second opinion 
from another radiologist.  The diagnoses made included 
degenerative arthritis of the left knee.  After examination, 
the examiner recommended that the veteran be evaluated by an 
orthopedist in the future.  

In May 1997, the RO proposed to reduced the 20 percent rating 
to 10 percent.  In reaching that determination, the RO 
reviewed clinical findings recorded in the May 1997 
examination report and found that a 20 percent rating was not 
warranted.  Notice of the proposed reduction was mailed to 
the veteran the same month.  Thus, the provisions of 
38 C.F.R. § 3.105(e) (2000) were satisfied.  

In August 1997, the RO reduced the 20 percent rating to 10 
percent, effective November 1, 1997.  It found that the May 
1997 VA examination report revealed no instability, 
deformity, limp, or tenderness of the left knee although 
degenerative arthritis was present.  It was also held that a 
moderate degree of disability was not present, and no 
additional medical records or any basis as to why the 
proposed action should not be undertaken had been submitted.  
The reduced rating was therefore implemented.  The RO also 
noted that notice had been issued to the veteran.  

At the outset, the Board acknowledges that the RO did not and 
was not required to apply the provisions of 38 C.F.R. § 3.344 
(2000).  The then assigned 20 percent rating had not been in 
effect for at least 5 years.  Nonetheless, because the 
provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13 were not 
complied with the Board finds that the reduction of the 
rating to 10 percent, effective November 1, 1997, was 
improper.  

Here, the May 1997 rating action shows that when proposing 
the rating reduction, the RO only considered a VA examination 
report dated in May 1997, and when implementing that proposed 
reduction in August 1997, that same examination report was 
only considered.  Although the examiner discussed the 
veteran's recitation of his history, the report does not 
indicate that the veteran's complete, objective medical 
history had been reviewed prior to examination.  Neither the 
examination report nor the August 1997 rating action 
references findings recorded on the veteran's August 1995 VA 
examination report.  Thus, the evidence does not establish 
that the RO reviewed the veteran's entire recorded medical 
history when adjudicating the rating reduction.  See Tucker 
v. Derwinski, 2 Vet. App. 203 (1992).  The Board also notes 
that, even though the RO found that there was actual 
improvement in the disability, the May 1997 examination 
report was not as complete and thorough as the August 1995 VA 
examination report which served as the basis for the award of 
the 20 percent evaluation.  The May 1997 examination report 
shows that after examination, the examiner recommended that 
the veteran be examined by an orthopedist in the future, and 
that the radiologist suggested a second opinion was needed to 
review x-ray findings.  Additionally, the RO did not 
determine whether there had been an improvement in the 
veteran's ability to function under the ordinary conditions 
of life.  See Brown v. Brown, 5 Vet. App. 413 (1993).  Based 
on the foregoing, in conjunction with the absence of evidence 
demonstrating that the veteran's complete medical history, 
albeit dearth, was considered when the rating was reduced to 
10 percent, the Board must find that the rating reduction was 
improper.  38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.13.

With respect to the aforementioned decision, the Board 
stresses that it in no way affects the administrative 
determination made in June 1998, which reduced the veteran's 
compensation rate of payment based on the provisions of 
38 C.F.R. § 3.665.  Thus, it is incumbent upon the RO to 
compute what amount would be payable to the veteran in light 
of the Board's above-discussed determination.  


ORDER

Entitlement to restoration of a 20 percent rating for 
degenerative joint disease of the left knee, effective 
November 1, 1997 is granted, subject to the laws and 
regulations pertinent to the disbursement of monetary funds.  


REMAND

As previously noted, during the pendency of this appeal, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

Because of the change in the law brought about by the VCAA, a 
remand of the issues of entitlement to service connection for 
a back disability and entitlement to an increased current 
rating for a left knee disability is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  Because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran seeks entitlement to service connection for a 
back disorder.  He maintains that his back disability is 
either related to active service or to service-connected 
bilateral knee disability.  While the service medical records 
show that the veteran received treatment for complaints of 
low back pain, the recent evidence does not establish whether 
the veteran's current complaints and symptoms are productive 
of a chronic back disability, and if so, whether the 
disability is related to active service or service-connected 
bilateral knee disability.  Thus, a VA examination is needed 
to ascertain the aforementioned evidence.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

For the issue of entitlement to an increased current rating 
for degenerative joint disease of the left knee, the Board 
notes that the veteran's most recent VA examination for 
compensation purposes was conducted in May 1997, and review 
of notations recorded therein indicate that the examination 
is inadequate for rating purposes.  As such, a more thorough 
and contemporaneous VA examination is needed to make an 
equitable decision of the veteran's claim.  38 C.F.R. § 4.2.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should request the veteran to 
provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care providers 
who may possess additional records 
relevant to the issues of entitlement to 
service connection for a back disability, 
and entitlement to an increased rating for 
the left knee disability.  After obtaining 
any necessary authorization, the RO should 
request copies of all indicated records 
not currently on file directly from the 
providers.  Any negative responses or 
failures to respond must be noted in 
writing and associated with the claims 
folder.

3.  The RO should schedule the veteran for 
an orthopedic examination to identify and 
determine the nature and etiology of the 
veteran's current back disability as well 
as to ascertain the extent of his service-
connected left knee disability.  All 
indicated tests and studies should be 
performed.  The claims folder must be made 
available to the examiner so that the 
relevant medical history may be reviewed.  

Regarding the back disability, the 
physician should identify whether the 
veteran currently has a back disability.  
If not, the examiner should so state.  
Otherwise, for any disability present, the 
examiner should comment on whether it is 
at least as likely as not that the 
disability was incurred in or aggravated 
by active service or etiologically related 
to or aggravated by service-connected 
bilateral knee disability.  

For the left knee disability, tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should identify 
any objective evidence of pain and provide 
an opinion concerning the degree of any 
pain and all functional impairment due to 
pain.  The physician should also express 
an opinion concerning whether there would 
be additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare- ups.  If 
this is not feasible, the physician should 
so state.  The physician should also 
comment on the effects of the disability 
on the veteran's ordinary activity, 
including the impact of the disability on 
the veteran's ability to work.  All 
opinions must be supported by clear and 
complete rationale.

4.  Thereafter, the RO should 
readjudicate the claims at issue.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  See 
also Allen v. Brown, 7 Vet. App. 439 
(1995).  An appropriate period of time 
should be allowed for response.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action until he is otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 



